1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOEY ALVAREZ,                                    )   Case No.: 1:19-cv-00003-DAD-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   FINDINGS AND RECOMMENDATION
13           v.                                           RECOMMENDING PLAINTIFF’S MOTION
                                                      )   FOR PRELIMINARY INJUNCTION BE
14                                                    )   DENIED
     SILVA, et.al.,
                                                      )
15                    Defendants.                     )   [ECF No. 50]
                                                      )
16                                                    )

17           Plaintiff Joey Alvarez is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for a preliminary injunction, filed February 26,

20   2020.

21                                                        I.

22                                                DISCUSSION

23           A preliminary injunction is an extraordinary remedy never awarded as of right. Winter v. Natural

24   Resources Defense Council, Inc., 555 U.S. 7, 9 (2008). For each form of relief sought in federal court,

25   Plaintiff must establish standing. Summers v. Earth Island Institute, 555 U.S. 488, 493 (2009); Mayfield

26   v. United States, 599 F.3d 964, 969 (9th Cir. 2010). This requires Plaintiff to show that he is under
27   threat of suffering an injury in fact that is concrete and particularized; the threat must be actual and

28   imminent, not conjectural or hypothetical; it must be fairly traceable to challenged conduct of the

                                                          1
1    defendant; and it must be likely that a favorable judicial decision will prevent or redress the injury.

2    Summers, 555 U.S. at 493; Mayfield, 599 F.3d at 969.

3            Further, any award of equitable relief is governed by the Prison Litigation Reform Act, which

4    provides in relevant part, “Prospective relief in any civil action with respect to prison conditions shall

5    extend no further than necessary to correct the violation of the Federal right of a particular plaintiff or

6    plaintiffs. The court shall not grant or approve any prospective relief unless the court finds that such

7    relief is narrowly drawn, extends no further than necessary to correct the violation of the Federal right,

8    and is the least intrusive means necessary to correct the violation of the Federal right.” 18 U.S.C. '

9    3626(a)(1)(A). Thus, the federal court’s jurisdiction is limited in nature and its power to issue equitable

10   orders may not go beyond what is necessary to correct the underlying constitutional violations which

11   form the actual case or controversy. 18 U.S.C. § 3626(a)(1)(A); Summers, 555 U.S. at 493; Steel Co. v.

12   Citizens for a Better Env’t, 523 U.S. 83, 103-104 (1998).

13           Plaintiff’s request for injunctive relief must be denied. First, the relief that Plaintiff seeks is

14   different in kind from that set forth in the operative complaint. This action is proceeding against

15   Defendants Silva and Rodriguez for excessive force in violation of the Eighth Amendment.1

16   However, the instant motion is based on retaliation that has allegedly taken place after this action was

17   filed by different individuals. It is appropriate to grant a preliminary injunction providing

18   “intermediate relief of the same character as that which may be granted finally. De Beers Consol.

19   Mines v. U.S., 325 U.S. 212, 220 (1945). A court should not issue an injunction when the relief

20   sought is not of the same character and the injunction deals with a matter lying wholly outside the

21   issues in the underlying action. Id. In addition, it appears Plaintiff is seeking an order directed to a

22   non-party. The Court does not have jurisdiction to order injunctive relief which would require

23   directing parties not before the Court to take action. Zepeda v. United States Immigration &

24   Naturalization Serv., 753 F.2d 719, 727 (9th Cir. 1985) (“A federal court may issue an injunction if it

25   has personal jurisdiction over the parties and subject matter jurisdiction over the claim; it may not

26
27
     1
       Defendant Rodriguez has not yet been served with process, and an order to show cause why this Defendant should not be
28   dismissed is pending. (ECF No. 48.)

                                                                2
1    attempt to determine the rights of persons not before the court.”). To the extent Plaintiff is asserting a

2    retaliation claim against individuals not named in this action, such claim must be brought in a separate

3    action. It cannot provide a basis for a preliminary injunction in this action.

4                                                        II.

5                                            RECOMMENDATION

6             Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s motion for a

7    preliminary injunction, filed February 26, 2020, be denied.

8             This Findings and Recommendation will be submitted to the United States District Judge

9    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days after

10   being served with this Findings and Recommendation, the parties may file written objections with the

11   Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendation.” The parties are advised that failure to file objections within the specified time may

13   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

14   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
16   IT IS SO ORDERED.

17   Dated:     February 27, 2020
18                                                      UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                          3
